Exhibit 10.1
     THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR (II) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE
STATE SECURITIES LAWS.
     SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID
AFTER 5:00 P.M. EASTERN TIME ON THE FIFTH ANNIVERSARY OF THE CLOSING DATE (THE
“EXPIRATION DATE”).
No. 1
MAGELLAN PETROLEUM CORPORATION
WARRANT TO PURCHASE SHARES OF
COMMON STOCK, PAR VALUE $0.01 PER SHARE
     For VALUE RECEIVED, Young Energy Prize S.A., a Luxembourg corporation
(“Warrantholder”), is entitled to purchase, subject to the provisions of this
Warrant, from Magellan Petroleum Corporation, a Delaware corporation (the
“Company”), from and after the Closing Date (the “Initial Exercise Date”) and at
any time not later than 5:00 P.M., Eastern time, on the Expiration Date (as
defined above), at an exercise price per share equal to $1.20 (the exercise
price in effect being herein called the “Warrant Price”), 4,347,826 shares
(“Warrant Shares”) of the Company’s Common Stock, par value $0.01 per share
(“Common Stock”). The number of Warrant Shares purchasable upon exercise of this
Warrant and the Warrant Price shall be subject to adjustment from time to time
as described herein. Terms not otherwise defined herein have the respective
meanings ascribed to them in the Securities Purchase

 



--------------------------------------------------------------------------------



 



Agreement, dated February 9, 2009 (the “Purchase Agreement”), between the
Company and the initial holder of this Warrant, as amended from time to time.
     Section 1. Registration. The Company shall maintain books for the transfer
and registration of the Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder or
its designee.
     Section 2. Transfers. As provided herein, this Warrant may be transferred
only pursuant to a registration statement filed under the Securities Act of
1933, as amended (the “Securities Act”), or an exemption from such registration.
Subject to such restrictions, the Company shall transfer this Warrant from time
to time upon the books to be maintained by the Company for that purpose, upon
surrender hereof for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
to the effect that such transfer is exempt from the registration requirements of
the Securities Act, to establish that such transfer is being made in accordance
with the terms hereof, and a new Warrant shall be issued to the transferee and
the surrendered Warrant shall be canceled by the Company.
     Section 3. Exercise of Warrant. Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time and
from time to time prior to its expiration upon surrender of the Warrant,
together with delivery of a duly executed Warrant exercise form, in the form
attached hereto as Appendix A (the “Exercise Agreement”) and payment by cash,
certified check, or wire transfer of funds of the aggregate Warrant Price for
that number of Warrant Shares then being purchased, to the Company during normal
business hours on any business day at the Company’s principal executive offices
(or such other office or agency of the Company as it may designate by notice to
the Warrantholder). The Warrant Shares so purchased shall be deemed to be issued
to the Warrantholder or the Warrantholder’s designee, as the record owner of
such shares, as of the close of business on the date on which this Warrant shall
have been surrendered for exercise (or the date evidence of loss, theft, or
destruction thereof and security or indemnity satisfactory to the Company has
been provided to the Company in connection with such exercise), the Warrant
Price shall have been paid and the completed Exercise Agreement shall have been
delivered. Certificates for the Warrant Shares so purchased shall be delivered
to the Warrantholder within a reasonable time, not exceeding three (3) business
days, after this Warrant shall have been so exercised. The certificates so
delivered

-2-



--------------------------------------------------------------------------------



 



shall be in such denominations as may be requested by the Warrantholder and
shall be registered in the name of the Warrantholder or such other name as shall
be designated by the Warrantholder, as specified in the Exercise Agreement. If
this Warrant shall have been exercised only in part, then, unless this Warrant
has expired, the Company shall, at its expense, at the time of delivery of such
certificates, deliver to the Warrantholder a new Warrant representing the right
to purchase the number of shares with respect to which this Warrant shall not
then have been exercised. As used herein, “business day” means a day, other than
a Saturday or Sunday, on which banks in New York City are open for the general
transaction of business. Each exercise hereof shall constitute the
re-affirmation by the Warrantholder that the representations and warranties
contained in Section 3.2 of the Purchase Agreement are true and correct in all
material respects with respect to the Warrantholder as of the time of such
exercise.
     Section 4. Compliance with the Securities Act of 1933. Except as provided
in the Purchase Agreement, the Company may cause the legend set forth on the
first page of this Warrant to be set forth on each Warrant, and a similar legend
on any security issued or issuable upon exercise of this Warrant, unless counsel
for the Company is of the opinion as to any such security that such legend is
unnecessary.
     Section 5. Payment of Taxes. The Company will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid. The
Warrantholder shall be responsible for income taxes due under federal, state, or
other law, if any such tax is due.
     Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen, or destroyed, a new
Warrant of like tenor and for the purchase of a like number of Warrant Shares,
but only upon receipt of evidence reasonably satisfactory to the Company of

-3-



--------------------------------------------------------------------------------



 



such mutilation, loss, theft, or destruction of the Warrant, and with respect to
a lost, stolen, or destroyed Warrant, reasonable indemnity or bond with respect
thereto, if requested by the Company.
     Section 7. Reservation of Common Stock. The Company hereby represents and
warrants that there have been reserved, and the Company shall at all applicable
times keep reserved until issued (if necessary) as contemplated by this
Section 7, out of the authorized and unissued shares of Common Stock, sufficient
shares to provide for the exercise of the rights of purchase represented by this
Warrant. The Company agrees that all Warrant Shares issued upon due exercise of
the Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid, and non-assessable
shares of Common Stock of the Company.
     Section 8. Adjustments. Subject and pursuant to the provisions of this
Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.
          (a) If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares, or issue by reclassification of
its outstanding shares of Common Stock any shares of its capital stock
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing corporation), then (i) the Warrant
Price in effect immediately prior to the date on which such change shall become
effective shall be adjusted by multiplying such Warrant Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such change and the denominator of which shall be the
number of shares of Common Stock outstanding immediately after giving effect to
such change, and (ii) the number of Warrant Shares purchasable upon exercise of
this Warrant shall be adjusted by multiplying the number of Warrant Shares
purchasable upon exercise of this Warrant immediately prior to the date on which
such change shall become effective by a fraction, the numerator of which shall
be the Warrant Price in effect immediately prior to the date on which such
change shall become effective and the denominator of which shall be the Warrant
Price in effect immediately after giving effect to such change, calculated in
accordance with clause (i)

-4-



--------------------------------------------------------------------------------



 



above. Such adjustments shall be made successively whenever any event listed
above shall occur.
          (b) If any capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer, or
other disposition of all or substantially all of the Company’s assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer, or other disposition,
lawful and adequate provision shall be made whereby each Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, such shares of
stock, securities, or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer, or
other disposition not taken place, and in any such case appropriate provision
shall be made with respect to the rights and interests of each Warrantholder to
the end that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities,
or assets thereafter deliverable upon the exercise hereof. The Company shall not
effect any such consolidation, merger, sale, transfer, or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity, shall assume the obligation to deliver
to the Warrantholder, at the last address of the Warrantholder appearing on the
books of the Company, such shares of stock, securities, or assets as, in
accordance with the foregoing provisions, the Warrantholder may be entitled to
purchase, and the other obligations under this Warrant. The provisions of this
paragraph (b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers, or other
dispositions.
          (c) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of

-5-



--------------------------------------------------------------------------------



 



evidences of indebtedness or assets (other than cash dividends or cash
distributions payable out of consolidated earnings or earned surplus or
dividends or distributions referred to in Section 8(a)), or subscription rights
or warrants, the Warrant Price to be in effect after such payment date shall be
determined by multiplying the Warrant Price in effect immediately prior to such
payment date by a fraction, the numerator of which shall be the total number of
shares of Common Stock outstanding multiplied by the Market Price (as defined
below) per share of Common Stock immediately prior to such payment date, less
the fair market value (as determined by the Company’s Board of Directors in good
faith) of said assets or evidences of indebtedness so distributed, or of such
subscription rights or warrants, and the denominator of which shall be the total
number of shares of Common Stock outstanding multiplied by such Market Price per
share of Common Stock immediately prior to such payment date. “Market Price”
shall mean, as of a particular date (the “Valuation Date”), the following:
(a) if the Common Stock is then listed on a national stock exchange, the closing
sale price of one share of Common Stock on such exchange on the last Trading Day
prior to the Valuation Date; (b) if the Common Stock is then quoted on the
National Association of Securities Dealers, Inc. OTC Bulletin Board (the
“Bulletin Board”) or such similar quotation system or association, the closing
sale price of one share of Common Stock on the Bulletin Board or such other
quotation system or association on the last Trading Day prior to the Valuation
Date or, if no such closing sale price is available, the average of the high bid
and the low asked price quoted thereon on the last Trading Day prior to the
Valuation Date; (c) if the Common Stock is then included in the “pink sheets,”
the closing sale price of one share of Common Stock on the “pink sheets” on the
last Trading Day prior to the Valuation Date or, if no such closing sale price
is available, the average of the high bid and the low ask price quoted on the
“pink sheets” as of the end of the last Trading Day prior to the Valuation Date;
or (d) if the Common Stock is not then listed on a national stock exchange or
quoted on the Bulletin Board, the “pink sheets” or such other quotation system
or association, the fair market value of one share of Common Stock as of the
Valuation Date, as determined in good faith by the Board of Directors of the
Company and the Warrantholder. If the Common Stock is not then listed on a
national securities exchange or quoted on the Bulletin Board, the “pink sheets”
or other quotation system or association, the Board of Directors of the Company
shall respond promptly, in writing, to an inquiry by the Warrantholder prior to
the exercise hereunder as to the fair market value of a share of Common

-6-



--------------------------------------------------------------------------------



 



Stock as determined by the Board of Directors of the Company. In the event that
the Board of Directors of the Company and the Warrantholder are unable to agree
upon the fair market value in respect of subpart (d) of this paragraph, the
Company and the Warrantholder shall jointly select an appraiser who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne equally by the Company
and the Warrantholder. Such adjustment shall be made successively whenever such
a payment date is fixed.
          (d) An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.
          (e) In the event that, as a result of an adjustment made pursuant to
this Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.
          (f) Except as provided in subsection (g) hereof, if and whenever the
Company shall issue or sell, or is, in accordance with any of subsections (f)(l)
through (f)(7) hereof, deemed to have issued or sold, any Additional Shares of
Common Stock (as defined below) for no consideration or for a consideration per
share less than 95.8333 percent of the Warrant Price (as the Warrant Price is
adjusted from time to time under this Section 8) (the “Minimum Price”), then and
in each such case (a “Trigger Issuance”), the then-existing Warrant Price shall
be reduced as of the close of business on the effective date of the Trigger
Issuance, to a price determined by the formula set forth below. Such formula is
intended to adjust the Warrant Price in a manner which does not reduce the
Warrant Price with respect to the difference between the Warrant Price prior to
such adjustment and 95.8333 percent of such Warrant Price. The formula is as
follows:

             
 
  Adjusted Warrant Price =   (A x B) + D   + E
 
     
 
A+C    

          where

-7-



--------------------------------------------------------------------------------



 



          “A” equals the number of shares of Common Stock outstanding, including
Additional Shares of Common Stock (as defined below) deemed to be issued
hereunder, immediately preceding such Trigger Issuance;
          “B” equals the Minimum Price in effect immediately preceding such
Trigger Issuance;
          “C” equals the number of Additional Shares of Common Stock issued or
deemed issued hereunder as a result of the Trigger Issuance;
          “D” equals the aggregate consideration, if any, received or deemed to
be received by the Company upon such Trigger Issuance; and
          “E” equals 4.1667 percent of the Warrant Price in effect immediately
preceding such Trigger Issuance;
provided, however, that in no event shall the Warrant Price after giving effect
to such Trigger Issuance be greater than the Warrant Price in effect prior to
such Trigger Issuance.
     For purposes of this subsection (f), “Additional Shares of Common Stock”
shall mean all shares of Common Stock issued or sold by the Company or deemed to
be issued or sold pursuant to this subsection (f), other than Excluded Issuances
(as defined in subsection (g) hereof).
     For purposes of this subsection (f), the following subsections (f)(l) to
(f)(7) shall also be applicable (subject, in each such case, to the provisions
of Section 8(g) hereof):
     (f)(1) Issuance of Rights or Options. In case at any time the Company shall
in any manner grant (directly and not by assumption in a merger or otherwise)
any warrants or other rights to subscribe for or to purchase, or any options for
the purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights, or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”), whether or not such Options or the right to convert
or exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate

-8-



--------------------------------------------------------------------------------



 



amount of additional consideration payable to the Company upon the exercise of
all such Options, plus (z), in the case of such Options which relate to
Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issuance or sale of such Convertible Securities and upon
the conversion or exchange thereof, by (ii) the total maximum number of shares
of Common Stock issuable upon the exercise of such Options or upon the
conversion or exchange of all such Convertible Securities issuable upon the
exercise of such Options) shall be less than the Minimum Price in effect
immediately prior to the time of the granting of such Options, then the total
number of shares of Common Stock issuable upon the exercise of such Options or
upon conversion or exchange of the total amount of such Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
for such price per share as of the date of the granting of such Options or the
issuance of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the Warrant Price. Except as otherwise
provided in subsection 8(f)(3), no adjustment of the Warrant Price shall be made
upon the actual issuance of such Common Stock or of such Convertible Securities
upon exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange of such Convertible Securities.
     (f)(2) Issuance of Convertible Securities. In case the Company shall in any
manner issue (directly and not by assumption in a merger or otherwise) or sell
any Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per share
for which Common Stock is issuable upon such conversion or exchange (determined
by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount received or receivable by the Company as
consideration for the issuance or sale of such Convertible Securities, plus
(y) the aggregate amount of additional consideration, if any, payable to the
Company upon the conversion or exchange thereof, by (ii) the total number of
shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities) shall be less than the Minimum Price in effect
immediately prior to the

-9-



--------------------------------------------------------------------------------



 



time of such issuance or sale, then the total maximum number of shares of Common
Stock issuable upon conversion or exchange of all such Convertible Securities
shall be deemed to have been issued for such price per share as of the date of
the issuance or sale of such Convertible Securities and thereafter shall be
deemed to be outstanding for purposes of adjusting the Warrant Price, provided
that (a) except as otherwise provided in subsection 8(f)(3), no adjustment of
the Warrant Price shall be made upon the actual issuance of such Common Stock
upon conversion or exchange of such Convertible Securities and (b) no further
adjustment of the Warrant Price shall be made by reason of the issuance or sale
of Convertible Securities upon exercise of any Options to purchase any such
Convertible Securities for which adjustments of the Warrant Price have been made
pursuant to the other provisions of subsection 8(f).
     (f)(3) Change in Option Price or Conversion Rate. Upon the happening of any
of the following events, namely, if the purchase price provided for in any
Option referred to in subsection 8(f)(l) hereof, the additional consideration,
if any, payable upon the conversion or exchange of any Convertible Securities
referred to in subsections 8(f)(l) or 8(f)(2), or the rate at which Convertible
Securities referred to in subsections 8(f)(l) or 8(f)(2) are convertible into or
exchangeable for Common Stock shall change at any time (including, but not
limited to, changes under or by reason of provisions designed to protect against
dilution), the Warrant Price in effect at the time of such event shall forthwith
be readjusted to the Warrant Price which would have been in effect at such time
had such Options or Convertible Securities still outstanding provided for such
changed purchase price, additional consideration, or conversion rate, as the
case may be, at the time initially granted, issued, or sold. On the termination
of any Option for which any adjustment was made pursuant to this subsection 8(f)
or any right to convert or exchange Convertible Securities for which any
adjustment was made pursuant to this subsection 8(f) (including without
limitation upon the redemption or purchase for consideration of such Convertible
Securities by the Company), the Warrant Price then in effect hereunder shall
forthwith be changed to the Warrant Price which would have been in effect at the
time of such termination had such Option

-10-



--------------------------------------------------------------------------------



 



or Convertible Securities, to the extent outstanding immediately prior to such
termination, never been issued.
     (f)(4) Stock Dividends. Subject to the provisions of this Section 8(f), in
case the Company shall declare a dividend or make any other distribution upon
any stock of the Company (other than the Common Stock) payable in Common Stock,
Options, or Convertible Securities, then any Common Stock, Options, or
Convertible Securities, as the case may be, issuable in payment of such dividend
or distribution shall be deemed to have been issued or sold without
consideration; provided, that if any adjustment is made to the Warrant Price as
a result of a declaration of a dividend and such dividend is rescinded, the
Warrant Price shall be appropriately readjusted to the Warrant Price in effect
had such dividend not been declared.
     (f)(5) Consideration for Stock. In case any shares of Common Stock,
Options, or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the gross amount received
by the Company therefor. In case any shares of Common Stock, Options, or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the fair value of such consideration as determined in good
faith by the Board of Directors of the Company. In case any Options shall be
issued in connection with the issuance and sale of other securities of the
Company, together comprising one integral transaction in which no specific
consideration is allocated to such Options by the parties thereto, such Options
shall be deemed to have been issued for such consideration as determined in good
faith by the Board of Directors of the Company. If Common Stock, Options, or
Convertible Securities shall be issued or sold by the Company and, in connection
therewith, other Options or Convertible Securities (the “Additional Rights”) are
issued, then the consideration received or deemed to be received by the Company
shall be reduced by the fair market value of the Additional Rights (as
determined using the Black-Scholes option pricing model or another method
mutually agreed to by the Company and the Warrantholder). The Board of Directors
of the Company shall

-11-



--------------------------------------------------------------------------------



 



respond promptly, in writing, to an inquiry by the Warrantholder as to the fair
market value of the Additional Rights. In the event that the Board of Directors
of the Company and the Warrantholder are unable to agree upon the fair market
value of the Additional Rights, the Company and the Warrantholder shall jointly
select an appraiser who is experienced in such matters. The decision of such
appraiser shall be final and conclusive, and the cost of such appraiser shall be
borne evenly by the Company and the Warrantholder.
     (f)(6) Record Date. In case the Company shall take a record of the holders
of its Common Stock for the purpose of entitling them (i) to receive a dividend
or other distribution payable in Common Stock, Options, or Convertible
Securities, or (ii) to subscribe for or purchase Common Stock, Options, or
Convertible Securities, then such record date shall be deemed to be the date of
the issuance or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
     (f)(7) Treasury Shares. The number of shares of Common Stock outstanding at
any given time shall not include shares owned or held by or for the account of
the Company or any of its wholly-owned subsidiaries, and the disposition of any
such shares (other than the cancellation or retirement thereof) shall be
considered an issuance or sale of Common Stock for the purpose of this
subsection (f).
          (g) Anything herein to the contrary notwithstanding, the Company shall
not be required to make any adjustment of the Warrant Price in the case of the
issuance of (A) capital stock, Options, or Convertible Securities issued to
directors, officers, employees, or consultants of the Company in connection with
their service as directors or officers of the Company, their employment by the
Company, or their retention as consultants by the Company pursuant to an equity
compensation program approved by the Board of Directors of the Company or the
compensation committee of the Board of Directors of the Company, (B) shares of
Common Stock issued upon the conversion or exercise of Options or Convertible
Securities issued prior to the date hereof, provided such securities are not
amended after the date hereof to increase the number of shares of Common Stock
issuable thereunder or to lower the exercise or

-12-



--------------------------------------------------------------------------------



 



conversion price thereof, (C) securities issued pursuant to the Purchase
Agreement and securities issued upon the exercise or conversion of those
securities, and (D) shares of Common Stock issued or issuable by reason of a
dividend, stock split, or other distribution on shares of Common Stock (but only
to the extent that such a dividend, split, or distribution results in an
adjustment in the Warrant Price pursuant to the other provisions of this
Warrant) (collectively, “Excluded Issuances”).
          (h) Upon any adjustment to the Warrant Price pursuant to Section 8(f)
above, the number of Warrant Shares purchasable hereunder shall be adjusted by
multiplying such number by a fraction, the numerator of which shall be the
Warrant Price in effect immediately prior to such adjustment and the denominator
of which shall be the Warrant Price in effect immediately thereafter.
          (i) To the extent permitted by applicable law and the listing
requirements of any stock market or exchange on which the Common Stock is then
listed, the Company from time to time may decrease the Warrant Price by any
amount for any period of time if the period is at least twenty (20) days, the
decrease is irrevocable during the period, and the Board shall have made a
determination that such decrease would be in the best interests of the Company,
which determination shall be conclusive. Whenever the Warrant Price is decreased
pursuant to the preceding sentence, the Company shall provide written notice
thereof to the Warrantholder at least five (5) days prior to the date the
decreased Warrant Price takes effect, and such notice shall state the decreased
Warrant Price and the period during which it will be in effect.
     Section 9. Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant. If any fractional
share of Common Stock would, except for the provisions of the first sentence of
this Section 9, be deliverable upon such exercise, the Company, in lieu of
delivering such fractional share, shall pay to the exercising Warrantholder an
amount in cash equal to the Market Price of such fractional share of Common
Stock on the date of exercise.
     Section 10. Extension of Expiration Date. If the Company fails to cause any
Registration Statement covering Registrable Securities (unless otherwise defined
herein, capitalized terms are as defined in the Registration Rights Agreement
relating to the Warrant Shares (the “Registration Rights Agreement”)) to be
declared effective prior to the applicable dates set forth therein, or if the
effectiveness of a Registration Statement has been delayed or a

-13-



--------------------------------------------------------------------------------



 



Prospectus has been unavailable, and such delay or unavailability (whether
alone, or in combination with any other period of delay or unavailability)
continues for more than 60 days in any 12 month period, or for more than a total
of 90 days, then the Expiration Date of this Warrant shall be extended one day
for each day beyond the 60-day or 90-day limits, as the case may be, that such
delay or unavailability continues.
     Section 11. Benefits. Nothing in this Warrant shall be construed to give
any person, firm, or corporation (other than the Company and the Warrantholder)
any legal or equitable right, remedy, or claim, it being agreed that this
Warrant shall be for the sole and exclusive benefit of the Company and the
Warrantholder.
     Section 12. Notices to Warrantholder. Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.
     Section 13. Identity of Transfer Agent. The Transfer Agent for the Common
Stock is American Stock Transfer & Trust Company, LLC. Upon the appointment of
any subsequent transfer agent for the Common Stock or other shares of the
Company’s capital stock issuable upon the exercise of the rights of purchase
represented by the Warrant, the Company will mail to the Warrantholder a
statement setting forth the name and address of such transfer agent.
     Section 14. Notices. Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier. All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address

-14-



--------------------------------------------------------------------------------



 



as follows, or at such other address as the Warrantholder or the Company may
designate by ten days’ advance written notice to the other:
If to the Company:
Magellan Petroleum Corporation
10 Columbus Boulevard
Hartford, CT 06106
Facsimile: (860) 293-2349
Attention: William H. Hastings, President and CEO
     Section 15. Registration Rights. The initial Warrantholder is entitled to
the benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as provided in the Registration
Rights Agreement, and any subsequent Warrantholder may be entitled to such
rights.
     Section 16. Successors. All the covenants and provisions hereof by or for
the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
     Section 17. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without reference to the choice of law
provisions thereof. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of Delaware for the purpose of any suit, action, proceeding, or judgment
relating to or arising out of this Warrant and the transactions contemplated
hereby. Service of process in connection with any such suit, action, or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Warrant. The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action, or
proceeding, and to the laying of venue in such court. The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action, or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY

-15-



--------------------------------------------------------------------------------



 



LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
     Section 18. Cashless Exercise. Notwithstanding any other provision
contained herein to the contrary, the Warrantholder may elect at any time and
from time to time to receive, without the payment by the Warrantholder of the
aggregate Warrant Price in respect of the shares of Common Stock to be acquired,
shares of Common Stock of equal value to the value of this Warrant, or any
specified portion hereof, by the surrender of this Warrant (or such portion of
this Warrant being so exercised) together with a Net Issue Election Notice, in
the form annexed hereto as Appendix B, duly executed, to the Company. Thereupon,
the Company shall issue to the Warrantholder such number of fully paid, validly
issued, and nonassessable shares of Common Stock as is computed using the
following formula:
X = Y (A - B)
        A
     where
     X = the number of shares of Common Stock to which the Warrantholder is
entitled upon such cashless exercise;
     Y = the total number of shares of Common Stock covered by this Warrant for
which the Warrantholder has surrendered purchase rights at such time for
cashless exercise (including both shares to be issued to the Warrantholder and
shares as to which the purchase rights are to be canceled as payment therefor);
     A = the Market Price of one share of Common Stock as at the date the net
issue election is made; and
     B = the Warrant Price in effect under this Warrant at the time the net
issue election is made.
     Section 19. No Rights as Stockholder. Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.
     Section 20. Amendment; Waiver Any term of this Warrant may be amended or
waived (including the adjustment provisions included in Section 8 of this
Warrant) upon the written consent of the Company and the Warrantholder.

-16-



--------------------------------------------------------------------------------



 



     Section 21. Section Headings. The section headings in this Warrant are for
the convenience of only and in no way alter, modify, amend, limit, or restrict
the provisions hereof.

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed, as of the 9th day of July, 2009.

                  MAGELLAN PETROLEUM CORPORATION    
 
           
 
  By:
Name:   /s/ William H. Hastings
 
William H. Hastings    
 
  Title:   President and CEO    

-18-



--------------------------------------------------------------------------------



 



APPENDIX A
MAGELLAN PETROLEUM CORPORATION
WARRANT EXERCISE FORM
To Magellan Petroleum Corporation:
     The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,
                     shares of Common Stock (“Warrant Shares”) provided for
therein, and requests that certificates for the Warrant Shares be issued as
follows:

             
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
     
 
           
 
  Federal Tax ID        
 
  Or Social Security No.:        
 
     
 
   

and delivered by
____ (certified mail to the above address, or
____ (electronically (provide DWAC Instructions:                    ), or
____ (other (specify):
                                                                       ).
and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

-19-



--------------------------------------------------------------------------------



 



Note: The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.

             
Dated:                                         , ___
  Signature:        
 
     
 
   

         
 
 
 
Name (please print)    
 
       
 
 
 
   
 
 
 
Address    
 
       
 
 
 
Federal Identification or    
 
  Social Security No.    
 
       
 
  Assignee:    
 
       
 
 
 
   
 
 
 
   
 
 
 
   

-20-



--------------------------------------------------------------------------------



 



APPENDIX B
MAGELLAN PETROLEUM CORPORATION
NET ISSUE ELECTION NOTICE
To: Magellan Petroleum Corporation
Date:                                        
     The undersigned hereby elects under Section 18 of this Warrant to surrender
the right to purchase                      shares of Common Stock pursuant to
this Warrant and hereby requests the issuance of                      shares of
Common Stock. The certificate(s) for the shares issuable upon such net issue
election shall be issued in the name of the undersigned or as otherwise
indicated below.

     
 
Signature
   
 
   
 
Name for Registration
   
 
   
 
Mailing Address
   

-21-